Citation Nr: 0617620	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-24 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension for a surviving spouse 
based on the need for regular aid and attendance.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from January 1953 to April 
1954.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 RO rating decision which 
denied entitlement to special monthly pension for a surviving 
spouse based on the need for regular aid and attendance.  


REMAND

The appellant was last afforded a VA aid and attendance or 
housebound examination in May 2003.  There is no indication 
that the claims folder was reviewed.  She reported that she 
suffered a cerebrovascular accident shortly after her birth 
and that the condition became worse when she reached 
adolescence.  The appellant stated that she had since been 
under continuous treatment initially at the Old Vega Baja 
Municipal Hospital and that she had been treated at the St. 
Augustine Hospital more recently since approximately one year 
earlier.  She also reported that she suffered from asthma all 
the time and that she had a history of arterial hypertension 
for the past sixteen years requiring treatment with anti-
hypertensive medication.  The appellant indicated that she 
was also on medication for heart and for epigastric pain.  
The diagnoses included severe chronic bronchial asthma, right 
ankle calcaneal spurs, and exogenous obesity.  

A March 2003 aid and attendance or housebound examination 
report conducted by a private physician related additional 
diagnoses including depression.  

The Board notes that in her June 2004 substantive appeal, the 
appellant stated that she was still continuing to receive 
treatment at various places and specifically requested that 
such records be obtained.  She also requested an additional 
VA examination.  

The Board observes that treatment records, including records 
from the Old Vega Baja Municipal Hospital and the St. 
Augustine Hospital as noted in the May 2003 VA examination 
report, have not been obtained.  As there are possible 
treatment records, which may be pertinent to the appellant's 
claim, they should be obtained.  

The appellant has also not been afforded a VA examination 
following a review of the entire claims file.  

Further, VA's duty to assist includes the conduct of a 
thorough and comprehensive medical examination.  Robinette v. 
Brown, 8 Vet. App. 69 (1995). When available evidence is too 
old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  

Given such factors, it is the judgment of the Board that the 
duty to assist the appellant with her claim includes 
obtaining any pertinent recent treatment records and 
providing her with a VA examination.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2005).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

1.  Ask the appellant to identify all VA 
and non-VA medical providers who have 
examined or treated her since January 
2002.  Then obtain copies of the related 
medical records which are not already in 
the claims folder, to include records of 
reported treatment from the Old Vega Baja 
Municipal Hospital and the St. Augustine 
Hospital.  

2.  Have the appellant undergo a VA 
examination to determine whether regular 
aid and attendance is required.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  

3.  Thereafter, review the appellant's 
claim for entitlement to special monthly 
pension for a surviving spouse based on 
the need for regular aid and attendance.  
If the claim is denied, issue a 
supplemental statement of the case to the 
appellant, and she should be given an 
opportunity to respond before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  


_________________________________________________

HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

